Fourth Court of Appeals
                                            San Antonio, Texas
                                               September 18, 2015

                                              No. 04-15-00358-CR



                                            Margaret Jane GRIFFITH,
                                                    Appellant

                                                     v.
                                                 The State of
                                            THE STATE OF TEXAS,
                                                  Appellee

                         From the 198th Judicial District Court, Kerr County, Texas
                                          Trial Court No. B09-09
                               Honorable M. Rex Emerson, Judge Presiding

                                                   ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to October 19, 2015.

                                                             PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              M. Patrick Maguire                            Scott F. Monroe
                 M. Patrick Maguire, P.C.                      Kerr County Assistant District Attorney
                 945 Barnett Street                            400 Clearwater Paseo
                 Kerrville, TX 78028                           Kerrville, TX 78028